DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The indication of allowability set forth in the previous action is withdrawn and prosecution is reopened in view of the following new ground of rejection.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the wreath holding means comprising a screwthread must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11, 13-14, and 16 (as well as dependent claim 15 due to dependency) is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 recited the limitation, “wherein the wreath holding means is a substantially S shaped hook with pointed tips arranged to enter soil and a bottom of the wreath respectively.”, which is vague and indefinite. It is unclear as to the structural relationship between the wreath holding means and the vase. Fig. 8 shows the supposed embodiment; however, the hook is not shown to be used with the vase apparatus. The disclosure further makes this limitation unclear. Pages 11-12, lines 30-36 and 0-5, disclose that the wreath holder need not be reliant on the vase apparatus. For the purposes of examination, the examiner will interpret the vase holding means to be structurally separate from the vase.
Claims 11 and 13-14 recites the limitation "the wreath holding means".  There is insufficient antecedent basis for this limitation in the claim.
Claim 16 recited the limitation, “a lip upon which the hinged arms are arranged at two opposing hinges.” Which is vague and indefinite. It is unclear how the vase apparatus further comprises the hinged arms on a lip if the hinged arms are on the ground engagement mechanism. The drawings appear to show these as separate embodiments. Namely, Fig. 7a-b with the lip 37 attached to vase for holding hinged arms, and Fig. 1 which shows the hinged arms 4 as being connected with ground engagement mechanism. For the purposes of examination, the examiner will interpret the limitation to be where the arms are hinged upon a lip of the ground engagement mechanism.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
The claim limitation “wreath holding means” and “means to space a wreath apart horizontally from the vase” has been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses a generic placeholder “means” coupled with functional language “arranged to space a wreath apart from a vase” without reciting sufficient structure to achieve the function. Furthermore, the generic placeholder is not preceded by a structural modifier.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: 
Page 10 of the instant disclosure recites, “wreath holding means 2 comprises a vertical wire member 28, which is arranged to30 extend vertically from the axis of the housing 1, and comprises a summit 27 and subsequent return 30 leading to an end hook 29.”.
Page 9 of the instant disclosure recites splaying arms 11 as the means to space a wreath apart horizontally from the vase.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: ground engagement mechanism in claims 1-3 and 5-6.
Page 8 of the instant disclosure recites a spike corresponding to the ground engagement mechanism.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 4-7, 11, and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by FUKUSHIMA A (JP2012036677A; hereinafter Fukushima).
Regarding claim 1 Fukushima teaches:
A vase supported by a ground engagement mechanism which enables the vase to be displaced from the ground engagement mechanism, the ground engagement mechanism is arranged to enable the vase to be presented substantially vertically. (See Fig. 5 #4, 7); [0016] The flower stand 1 is fixed to the upper part of the main body block 7 on which the base plate 2 serves as a base, and the main body block 7 has an upper opening 8 into which the water 
The ground engagement mechanism has at least one displaceable portion which extends therefrom. (See Fig. 6 #2, 3); [0020]
Each displaceable portion has a plurality of apertures for receiving a bunch of flowers/plants or individual stems of flowers/plants. (See Fig. 5 #2a, 3a); [0018]; [0019] A circular through hole 2 a is formed at the center of the square base plate 2, and the diameter of this through hole is set to be the same as the diameter of the upper opening 8 of the main body block 7 so that the water receiving cup 4 can be held. The hole diameter is set. A receiving plate 3 for receiving another water receiving cup is located on the upper surface of the base plate 2. The receiving plate 3 is also formed of a metal plate material such as stainless steel, and the planar shape is formed by rounding each corner of the rhombus, or by an elliptical shape. A receiving hole 3 a is formed in the center of the receiving plate 3
A wreath holder arranged to space a wreath apart from the vase, the wreath holder including a separate ground engagement mechanism. (See Fig. 14 #31 base portion engaging with the ground); [0036]
It is well known within the art to one of ordinary skill to place memorial decorations such as incense, candles, wreaths, and the like upon graves. The recited structure of Fukushima is capable of functioning as a wreath holder, and therefore meets the claim.
Regarding claim 4 Fukushima, as shown above, discloses all of the limitations of claim 1. Fukushima 
Wherein at least one displaceable portion are connected by hinges. (See Fig. 6 #5, 5a); [0020]
Regarding claims 5 and 7 Fukushima, as shown above, discloses all of the limitations of claim 1. Fukushima further teaches:
A securement mechanism between the vase and the ground engagement mechanism. (See Fig. 5 #8); [0016]
Wherein the securement mechanism comprises a cradle. (See Fig. 5 #8); [0018]
Regarding claim 6 Fukushima, as shown above, discloses all of the limitations of claim 5. Fukushima further teaches:
Wherein the vase is held in the ground engagement mechanism by means of gravity. (See Fig. 11 #4)
Regarding claim 11 Fukushima, as shown above, discloses all of the limitations of claim 1. Fukushima further teaches:
Wherein the wreath holding means comprises means to space a wreath apart horizontally from the vase. (See Fig. 14 #31 top surface for holding a wreath spaced horizontally apart from the vase which engages with ground portion); [0036]
Regarding claim 17 Fukushima, as shown above, discloses all of the limitations of claim 1. Fukushima further teaches:
An enclosure for stem ends. (See Fig. 1 #4)
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over FUKUSHIMA A (JP 5474702 B2; hereinafter Fukushima) in view of Ernst Strassacker KG (US 4306376 A; hereinafter Strassacker).
Regarding claim 2 Fukushima teaches:
A vase supported by a ground engagement mechanism which enables the vase to be displaced from the ground engagement mechanism, the ground engagement mechanism is arranged to enable the vase to be presented substantially vertically. (See Fig. 5 #4, 7); (Page 2)
A wreath holder arranged to space a wreath apart from the vase, the wreath holder including a separate ground engagement mechanism. (See Fig. 14 #31 top surface for holding a wreath spaced apart from the vase which engages with ground portion); [0036]
Fukushima does not explicitly teach. Strassacker teaches:
The vase has at least one displaceable portion which extends therefrom. (See Fig. 3  #14); (Col. 4, lines 17-19)
Each displaceable portion has a plurality of apertures for receiving a bunch of flowers/plants or individual stems of flowers/plants. (See Fig. 3 #16); (Col. 4, lines 20-23)
It would have been obvious to one of ordinary skill within the art at the time of filing to modify the vase of Fukushima to incorporate the displaceable portion of Strassacker in order to gain the advantages of providing improve stem support. Furthermore, it is well known within the art to one of ordinary skill to place memorial decorations such as incense, candles, wreaths, and the like upon graves. The recited structure of Fukushima is capable of functioning as a wreath holder, and therefore meets the claim.
Claims 3 and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Fukushima in view of FITL JAMES J (US 1765140 A; hereinafter Fitl).
Regarding claim 3 Fukushima, as shown above, discloses all of the limitations of claim 1. Fukushima further teaches:
The vase tapers. (See Fig. 1 #4); (Page 2) The water receiving cup 4 is made of stainless steel, and is an enlarged diameter portion with an upper portion widened, and is tapered so that the diameter gradually decreases from the upper portion toward the lower portion.
Fukushima does not explicitly teach. Fitl
The vase tapers to form a substantially frusto-conical shape, wherein said tapering is towards the ground and the ground engagement mechanism in use. (See Fig. 1 #10)
It would have been an obvious matter of design choice to one having ordinary skill in the art at the time of filing to modify the vase of Fukushima to incorporate a frusto-conical shape, as taught by Fitl, in order to gain the advantages of an aesthetically pleasing shape, and since doing such a modification is an obvious change in shape.
Regarding claim 8 Fukushima, as shown above, discloses all of the limitations of claim 5. Fukushima does not teach. Fitl teaches:
Wherein the securement mechanism comprises a screwthread. (See Fig. 2 #13, 15, 16); (Col. 1, lines 92-100)
It would have been obvious to one of ordinary skill within the art at the time of filing to modify the securement mechanism of Fukushima to include a screwthread, as taught by Fitl, in order to gain the advantages of creating a more secure connection.
Regarding claim 9 Fukushima, as shown above, discloses all of the limitations of claim 1. Fukushima does not teach. Fitl teaches:
The ground engagement mechanism comprises a spike. (See Fig. 2 #13, 16); (Col. 2, lines 3-9)
It would have been obvious to one having ordinary skill in the art at the time of filing to modify the ground engagement mechanism of Fukushima to incorporate a spike, as taught by Fitl, in order to gain the advantages of preventing the device from toppling.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Fukushima in view of EMIL ROY (US 2095290 A; hereinafter Emil.
Regarding claim 16 Fukushima, as shown above, discloses all of the limitations of claim 1. Fukushima does not teach. Emil teaches:
The separate ground engagement mechanism for the wreath holding means comprises a screwthread. (See Fig. 1 #231); (Col. 1, lines 38-43)
It would have been obvious to one having ordinary skill in the art at the time of filing to modify the ground engagement mechanism of Fukushima to incorporate a screw thread, as taught by Emil, in order to gain the advantages of a more secure ground connection.
Claim 14 is rejected, as best understood, under 35 U.S.C. 103 as being unpatentable over Fukushima in view of  THOMPSON JAMES R  (US 3065947 hereinafter Thompson).
Regarding claim 14 Fukushima, as shown above, discloses all of the limitations of claim 1. Fukushima does not teach. Thompson teaches:
A wreath holding means comprising a hook with pointed tips arranged to enter soil and a bottom of the wreath respectively. (See Fig. 3 #21)
It would have been obvious to one of to one of ordinary skill within the art at the time of filing to modify the wreath holding means of Fukushima to incorporate the teachings of Thompson in order to gain the advantages of a more portable device.
Fukushima in view of Thompson does not teach where the hook is substantially S shaped. It would have been a matter of design choice to one having ordinary skill in the art at the time of filing to modify the hook of Fukushima in view of Thompson.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Fukushima in view of  Thompson, further in view of Duchan; B. (US 2070940 A; hereinafter Duchan).
Regarding claim 15 Fukushima, as shown above, discloses all of the limitations of claim 14. Fukushima and Thompson does not teach. Duchan teaches:
Protrusions to offer additional securing points for the wreath. (See Fig. 1 #29)
Fukushima in view of Thompson and Duchan does not explicitly teach three protrusions on the hook for securing the wreath, however it would have been obvious to one of ordinary skill within the art at the time of filing to modify the wreath holder of Fukushima, Thompson, and Duchan to have three protrusions in order to provide additional support, and since the use of hooks to hold wreaths is well known in the art. 
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Fukushima.
Regarding claim 16 Fukushima, as shown above, discloses all of the limitations of claim 1.
Wherein the displaceable portions comprise hinged arms. (See Fig. 6 #2, 3, 5, 5a); [0020]
A lip upon which the hinged arms are arranged at two opposing hinges. (See Fig. 12 #25 outer edge); [0034]
It would have been obvious to one of ordinary skill within the art at the time of filing to modify the displaceable portions of Fukushima to include two opposing hinges, as Fukushima in a separate embodiment, in order to gain the advantages of a more aesthetic vase display.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRITTANY LOWERY whose telephone number is (571)270-3228. The examiner can normally be reached M-F 7 am-4 pm MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Collins can be reached on 571-272-6886. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BRITTANY A LOWERY/Examiner, Art Unit 3644      

/MONICA L BARLOW/Primary Examiner, Art Unit 3644